  Exhibit 10.3

 
GRANT-BACK LICENSE AGREEMENT
 
 
This License Agreement (this “Agreement”) is entered into as of November 15,
2019 (the “Effective Date”) between IOTA COMMUNICATIONS, INC., a Delaware
corporation, (“Licensor”), and LINK LABS, INC. , a Delaware company
(“Licensee”). “Party” means Licensor or Licensee, as the context requires, and
“Parties” means Licensor and Licensee.
 
 
RECITALS
 
 
A.
Licensor and Licensee are parties to a certain Asset Purchase Agreement dated as
of November 15, 2019 (“Purchase Agreement”) pursuant to which Licensee is
selling certain Acquired Assets (as defined in the Purchase Agreement) to
Licensor (as defined below).
 
 
B.
Execution and delivery of this Agreement is a condition to Closing under the
Purchase Agreement.
 
 
 
 
 
THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:
 
 
AGREEMENT
 
 
1.
DEFINITIONS. As used in this Agreement, capitalized terms have the meanings
given in this Section 1 or elsewhere in this Agreement. Capitalized terms used
but not defined in this Agreement have the meanings given in the Purchase
Agreement. Unless otherwise specified, references to Sections refer to Sections
of this Agreement.
 
 
1.1.
“Affiliate” is defined in the Purchase Agreement.
 
 
1.2.
“Change in Control” of Licensee means (a) any consolidation or merger of
Licensee with or into any other entity in which the holders of such Licensee’s
outstanding shares immediately before such consolidation or merger do not,
immediately after such consolidation or merger, retain stock representing a
majority of the voting power of the surviving entity or stock representing a
majority of the voting power of an entity that wholly owns, directly or
indirectly, the surviving entity; (b) the sale, transfer, or assignment of
securities of Licensee representing a majority of the voting power of all of
Licensee’s outstanding voting securities to an acquiring party or group; (c) the
sale of all or substantially all of Licensee’s assets; or (d) any series of
related transactions that would fall within clause “(a),” “(b),” or “(c)” above
if viewed as a single transaction. 
 
 
1.3.
“Field of Use” means: (a) all fields outside of the IOTA Exclusive Business.
 
 
1.4.
“Exclusive License Term” means five (5) years from the Effective Date of this
Agreement.
 
 
 
 
 

 
 
 
2.
LICENSE AND RELATED OBLIGATIONS.
 
 
2.1.
License Grant. Subject to the terms and conditions of this Agreement, Licensor
hereby grants to Licensee and its Affiliates, solely in the Field of Use, during
the Exclusive License Term, a world-wide, irrevocable, royalty-free, exclusive
license to the Purchased Intellectual Property (as defined in the Purchase
Agreement) that is assigned to Licensor by Licensee under the Purchase
Agreement, to (a) use, copy, license, sublicense, distribute directly and
indirectly, market, sell, offer for sale, import, export, and create and own
derivative works of the Purchased Intellectual Property and products and
services incorporating or based on such Purchased Intellectual Property, and to
do any of the foregoing with respect to derivative works of such Purchased
Intellectual Property. At the end of the Exclusive License Term, the foregoing
license grant shall become perpetual, irrevocable, and non-exclusive in the
Field of Use.
 
 
2.2.
License Restrictions. Licensee shall not use, copy, or distribute any Purchased
Intellectual Property or products or services incorporating the Purchased
Intellectual Property outside the Field of Use. For end user licenses, Licensee
shall ensure that end user license agreements shall not include any terms that
(i) encumber the Purchased Intellectual Property, (ii) permit use outside the
scope of the Field of Use (iii) permit reverse engineering or attempts to
discover the source code of any software included in the Purchased Intellectual
Property.
 
 
 
2.3.
Proprietary Rights. The Licensed Products and all Purchased Intellectual
Property therein, are the exclusive property of Licensor on and after the
Effective Date. All rights in and to the Licensed Products not expressly granted
to Licensee in this Agreement are reserved by Licensor. Except as expressly
provided in Section ‎2.1, nothing in this Agreement confers, by implication,
estoppel, or otherwise, upon Licensee, a license or other rights in or to any
Rights of Licensor or its Affiliates. If either Licensee or any of its
Affiliates or Licensor or any of its Affiliates creates or develops any
modification or derivative works of the Purchased Intellectual Property or
products or services incorporating the Purchased Intellectual Property, such
modification or derivative work shall be owned by the respective party that made
the modification or derivative work.
 
 
2.4.
No Service Obligations. Licensor is not required to provide any maintenance,
support, or other services with respect to the Purchased Intellectual Property
licensed under this Agreement.
 
 
3.
FEES. No fees or payments shall be required under this Agreement.
 
 
4.
WARRANTY; DISCLAIMER.
 
 
4.1.
Mutual Representations and Warranties. Each Party represents and warrants that
it has full corporate right, power, and authority to enter into this Agreement
and to perform its obligations and duties under this Agreement.
 
 

 
 
 
4.2.
DISCLAIMER. THE PARTIES ACKNOWLEDGE AND AGREE THAT THE LICENSED PRODUCTS WERE
ORIGINALLY OWNED AND DEVELOPED BY LICENSEE, AND LICENSEE BEARS ALL RISK WITH
RESPECT TO THE LICENSED PRODUCTS. THE LICENSED PRODUCTS AND LICENSES GRANTED
HEREIN ARE PROVIDED "AS-IS" AND EXCEPT AS EXPRESSLY PROVIDED IN SECTION 4.1,
LICENSOR AND ITS AFFILIATES MAKE NO WARRANTIES, WHETHER EXPRESS, IMPLIED, OR
STATUTORY, REGARDING THE LICENSED PRODUCTS, THE LICENSES GRANTED HEREIN, OR ANY
OTHER TECHNOLOGY, MATERIALS OR SERVICES PROVIDED UNDER THIS AGREEMENT, INCLUDING
ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, AND
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS.
 
 
5.
LIMITATION OF LIABILITY. In no event will either party be liable to the other
for any lost profits or revenues or any consequential, indirect, punitive,
exemplary, special, or incidental damages arising from or relating to this
Agreement or the Purchased Intellectual Property, or any other rights,
technology, materials, or services provided hereunder, whether in contract or
tort or otherwise, even if a party knew or should have known of the possibility
of such damages. Each party’s total cumulative liability arising from or
relating to this Agreement or the Licensed Products, or any other rights,
technology, materials, or services provided hereunder will not exceed one
thousand United States Dollars (US $1,000). The Parties acknowledge that the
terms of this Section 6 reflect the allocation of risk set forth in this
Agreement and that the Parties would not enter into this Agreement without these
limitations of liability.
 
 
6.
GENERAL.
 
 
6.1.
Notice. Any notice, approval, authorization, consent, or other communication
required or permitted to be delivered to either Party under this Agreement must
be in writing and will be deemed properly delivered and given on receipt (or
when delivery is refused) if delivered (a) by hand, or (b) by courier or express
delivery service, or (c) by facsimile (with a copy sent by postage prepaid
first-class mail) to the address or facsimile number set forth beneath the name
of such Party below (or to such other address or facsimile number as such Party
may have specified in a written notice to the other Party):
 
 
If to Licensor, to:
 
 
IOTA Communications, Inc.
540 Union Square
New Hope, Pennsylvania 18938
Attention: Chief Executive Officer
 
 
 
 
 

 
 
With a copy to:
 
Lucosky Brookman LLP
101 Wood Avenue South, 5th Floor
Iselin, New Jersey 08830
Attention: Scott Rapfogel
 
If to Licensee, to:
Link Labs, Inc.
130 Holiday Court, Suite 100
Annapolis, MD 21401
Attn: Chief Executive Officer
 
With a copy to:
 
Morgan, Lewis & Bockius LLP
1111 Pennsylvania Avenue, NW
Washington, DC 20004
Attention: Andrew M. Ray, Esq.
 
6.2.
Governing Law; Venue. This Agreement will be construed in accordance with and
governed in all respects by the laws of the United States of America and the
State of Delaware without regard to any conflicts of law principles that would
result in application of laws of any other jurisdiction. The United Nations
Convention on Contracts for the International Sale of Goods shall not apply to
this Agreement. Any legal action or other legal proceeding relating to this
Agreement or the enforcement of any provision of this Agreement must be brought
or otherwise commenced in any state court located in the state of Delaware or
any federal court located in the state of Delaware. Each Party expressly and
irrevocably consents and submits to the jurisdiction of each such state and
federal court (and each appellate court located in the state of Delaware in
connection with any such legal proceeding.
 
 
6.3.
Export Compliance. Licensee shall comply with all applicable export and import
control laws and regulations. In particular, Licensee shall not export or
re-export any Licensed Products without all required U.S. and foreign government
licenses.
 
 
6.4.
Assignment. Licensee shall not assign this Agreement without the prior written
consent of Licensor; provided, however, that Licensee may assign or transfer any
of its rights under this Agreement or delegate any of its obligations or duties
under this Agreement (by operation of law or otherwise) without consent to an
Affiliate or in connection with a transaction involving the sale or transfer of
all or substantially all of Licensee’s assets.
 
 
6.5.
Severability. If any provision of this Agreement is unenforceable, such
provision will be changed and interpreted to accomplish the objectives of such
provision to the greatest extent possible under applicable law and the remaining
provisions will continue in full force and effect.
 
 
 

 
 
 
6.6.
Independent Contractors. This Agreement is not intended to establish any
partnership, joint venture, employment, or other relationship between the
Parties except that of independent contractors.
 
 
6.7.
Construction. The section headings in this Agreement are for convenience of
reference only, will not be deemed to be a part of this Agreement, and will not
be referred to in connection with the construction or interpretation of this
Agreement. Any rule of construction to the effect that ambiguities are to be
resolved against the drafting Party will not be applied in the construction or
interpretation of this Agreement. As used in this Agreement, the words “include”
and “including,” and variations thereof, will not be deemed to be terms of
limitation, but rather will be deemed to be followed by the words “without
limitation.” All references in this Agreement to “Sections” are intended to
refer to sections of this Agreement. This Agreement may be executed in several
counterparts, each of which will be considered an original and which together
will be considered one and the same agreement.
 
 
6.8.
Entire Agreement; Amendments. This Agreement, including the Exhibits referred to
herein (which are part of this Agreement), and the Purchase Agreement contain
the entire understanding of the Parties relating to the subject matter hereof
and supersede all prior or contemporaneous agreements, communications, and
understandings between the Parties (whether written or oral) relating to the
subject matter hereof. This Agreement may not be amended, modified, altered, or
supplemented other than by means of a written instrument that specifically
refers to this Agreement and the Parties’ intention to modify it and that is
duly executed and delivered on behalf of both Parties.
 
 
[Signature page follows]
 
 
 



 
IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
 
IOTA COMMUNICATIONS, INC.:
 
LINK LABS, INC.:
 
 
By:/s/ Terrence DeFranco
 
 
By:/s/ Robert Proctor
Name: Terrence DeFranco
 
Name: Robert Proctor
 
Title: Chief Executive Officer
 
Title: Chief Executive Officer
 

 
 
 
 
 
 
 
 
 
